UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1106



LARRY R. SHORT,

                                                Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   Glen M. Williams, Senior
District Judge. (1:04-cv-00132-gmw)


Submitted:   August 18, 2006                 Decided:   August 31, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.         Donna L.
Calvert, Regional Chief Counsel, Nora R. Koch, Supervisory Regional
Counsel, Kathleen Hogan, Assistant Regional Counsel, Philadelphia,
Pennsylvania; John L. Brownlee, Acting United States Attorney, Sara
Bugbee Winn, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry     R.   Short    appeals     the    district     court’s    order

affirming     the    Commissioner’s         denial    of   disability      insurance

benefits.     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.        See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1986).               We have thoroughly reviewed the

administrative       record   and     the    parties’      briefs   and    find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Short v. Barnhart, No. 1:04-cv-00132-gmw

(W.D. Va. Nov. 10, 2005).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument     would    not    aid   the

decisional process.



                                                                            AFFIRMED




                                       - 2 -